     Case 1:18-cv-00608-RSK ECF No. 14-2 filed 11/02/18 PageID.724 Page 1 of 1



                       ,1 7+( 81,7(' 67$7(6 ',675,&7 &2857
                      )25 7+( :(67(51 ',675,&7 2) 0,&+,*$1
                                6287+(51 ',9,6,21

-2+1 . 3+,//,36                                  &LYLO $FWLRQ 1R 56.
            3ODLQWLII                       
                                             
Y                                                 +RQ 5D\ 6 .HQW
                                                   8QLWHG 6WDWHV 0DJLVWUDWH -XGJH
1$1&< $ %(55<+,//                          
$FWLQJ &RPPLVVLRQHU RI                       
6RFLDO 6HFXULW\                             
               'HIHQGDQW                    

                                         -8'*0(17

        3XUVXDQW WR )HG 5 &LY 3  MXGJPHQW LV KHUHE\ HQWHUHG IRU 3ODLQWLII UHYHUVLQJ WKH

&RPPLVVLRQHU¶V ILQDO GHFLVLRQ DQG UHPDQGLQJ WKLV DFWLRQ WR WKH 6RFLDO 6HFXULW\ $GPLQLVWUDWLRQ

IRU IXUWKHU DGPLQLVWUDWLYH SURFHHGLQJV SXUVXDQW WR VHQWHQFH IRXU RI  86&  J



          November 5, 2018
'DWHG BBBBBBBBBBBBBBBBBBBBBBBB
                                                /s/ Ray Kent
                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                             +RQ 5D\ 6 .HQW
                                             8QLWHG 6WDWHV 0DJLVWUDWH -XGJH
